Citation Nr: 0638473	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  88-46 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a skin disease due 
to exposure to Agent Orange.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for the residuals of 
shell fragment wounds of the head and face to include sores 
on the right side of the head.

4. Entitlement to service connection for hemorrhoids 
secondary to service-connected shigellosis.

5. Entitlement to service connection for arthritic joint 
injury to include as due to exposure to Agent Orange.

6. Entitlement to service connection for hearing loss.

7. Entitlement to service connection for numbness of the legs 
secondary to service-connected knee disabilities.

8. Entitlement to service connection for kidney disease.

9. Entitlement to service connection for residuals of injury 
to each elbow.

10. Entitlement to service connection for the residuals of a 
left foot fracture.

11. Entitlement to service connection for left-sided pain 
secondary to service-connected shigellosis.

12. Entitlement to service connection for liver disease 
secondary to service-connected shigellosis.

13. Entitlement to service connection for a cervical spine 
disability.  

14. Entitlement to service connection for a bilateral 
shoulder disability.  

15. Entitlement to service connection for nerve damage in the 
ring and little fingers of the right hand secondary to the 
service-connected right knee disability.  

16. Entitlement to service connection for a fungal infection 
of the feet.  

17. Entitlement to service connection for umbilical hernia 
secondary to service-connected shigellosis.  

18. Whether new and material evidence has been received to 
reopen the claim of service connection for Reiter's syndrome 
secondary to service-connected shigellosis.

19. Entitlement to an initial rating higher than 30 percent 
for shigellosis with irritable bowel syndrome.

20. Entitlement to an initial rating higher than 10 percent 
and an initial rating higher than 30 percent from April 1, 
2004, for the residuals of a right knee injury.

21. Entitlement to an initial rating higher than 10 percent 
and an initial rating higher than 20 percent from May 21, 
2003, for the residuals of a left knee injury.

22. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).  

23. Entitlement to an initial rating higher than 10 percent 
for osteopenia.

24. Entitlement to an initial rating higher than 10 percent 
for lumbar spine strain.  

25. Entitlement to an effective date prior to July 11, 2002, 
for the grant of service connection for lumbar spine strain.  

26. Entitlement to an extension of a temporary total rating 
beyond July 31, 2002, for the right knee disability on the 
basis of convalescence.  

27. Entitlement to extensions of a temporary total rating 
beyond March 31, 2004 and May 31, 2004, for the right knee 
disability on the basis of convalescence.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of several rating decisions, beginning with the 
appeal of a June 1988 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  Subsequently, 
the veteran perfected appeals of rating decisions in November 
1999, May 2001, March 2002, November 2002, April 2004, April 
2005, and May 2005.  

Because of an administrative error resulting in a significant 
delay in initially docketing the case, the Board has granted 
the veteran's motion to advance the case on the docket by 
assigning a 1988 docket number.

In July 2003 and March 2006, the veteran appeared at hearings 
before the undersigned then Acting Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of the hearings is part of 
the record now before the Board.  

Subsequent to the latter hearing, the veteran submitted 
additional private medical records and waived the right to 
have the records initially reviewed by the RO.  38 C.F.R. 
§ 20.1304.  

In March 2004, the Board remanded this case to the RO in 
March 2004.  At the time, nineteen issues were on appeal.  In 
October 2004, the veteran withdrew one of the issues, that 
is, entitlement to a monetary allowance for the veteran's son 
based on a birth defect.  Another issue, service connection 
for residuals of a back injury was granted by the RO in a May 
2005 rating decision from which the veteran appealed the 
initial rating assigned and the effective date.    



The issues involving service connection for tinnitus, hearing 
loss, arthritic joint injury, bilateral shoulder disability, 
umbilical hernia, and Reiter's syndrome, as well as a higher 
rating for PTSD and lumbar strain, are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1. Skin disease was first clinically manifest many years 
after service, and there is no medical evidence showing that 
skin disease is related to a disease or injury of service 
origin, including exposure to herbicides (Agent Orange).

2. Residuals of shell fragment wounds of the head and face, 
described as scarring, are related to an injury of service 
origin.  

3. Hemorrhoids are etiologically related to service-connected 
shigellosis with irritable bowel syndrome.  

4. There is no competent medical evidence that the veteran 
currently has numbness of the legs that is related to the 
service-connected knee disabilities.  

5. There is no competent medical evidence that the veteran 
currently has kidney disease that is related to a disease or 
injury of service origin.  

6. There is competent medical evidence that the current 
residuals of a right elbow injury are related to service.  

7. A left elbow disability, degenerative joint disease, was 
first clinically manifest many years after service, and there 
is no competent evidence showing that the left elbow 
disability is etiologically related to an injury of service 
origin or otherwise related to service.

8. A left foot disability, including residuals of a foot 
fracture, is not shown.

9. Left-sided pain was first clinically manifest many years 
after service, and there is no competent evidence showing 
that the left-sided pain is related to service-connected 
shigellosis.

10. There is no competent medical evidence of current liver 
disease.  

11. Cervical strain was first clinically manifest many years 
after service, and there is no competent medical evidence 
that cervical strain is etiologically related to an injury of 
service origin or to a service-connected disability.

12. Nerve damage in the ring and little fingers of the right 
hand is etiologically related to the use of a crutch for the 
service-connected right knee disability.  

13. A chronic fungal infection of the feet was first 
clinically manifest many years after service, and there is no 
competent evidence to show that the current fungal infection 
is due to disease or injury of service origin.

14. From the effective date of the award of service 
connection, shigellosis with irritable bowel syndrome is 
shown to be productive of severe diarrhea with more or less 
constant abdominal distress.

15. From the effective date of the award of service 
connection in April 1988 to January 13, 2002, the residuals 
of a right knee injury were productive of pain, 0 degrees of 
extension and 90 degrees of flexion without pain, and X-ray 
evidence of degenerative arthritis without definitive 
findings of joint subluxation or instability.

16. For the periods of April 1, 2004, to April 6, 2004 and 
beginning June 1, 2004, the residuals of a right knee injury 
with a total arthroplasty were productive of chronic 
residuals consisting of severe painful motion or weakness in 
the knee joint.  

17. From the effective date of the award of service 
connection in April 1988 to May 21, 2003, the residuals of a 
left knee injury were productive of pain, 0 degrees of 
extension and 110 degrees of flexion, and X-ray evidence of 
degenerative arthritis without findings of joint subluxation 
or instability.  

18. From May 21, 2003, the residuals of a left knee injury 
are productive of pain, 0 degrees of extension and 80 degrees 
of flexion beyond which pain prevented further movement 
without joint subluxation or instability.  

19. From the effective date of his award of service 
connection, osteopenia is manifested primarily by complaints 
of pain in various joints, and the specific joints identified 
as osteopenic or osteoporotic for which service connection is 
not already in effect are not limited in motion.  

21. The initial claim of service connection for residuals of 
a back injury was received by the RO on September 18, 2001. 

22. The right knee surgery in January 14, 2002, resulted in 
severe postoperative residuals such that additional surgery 
was undertaken in February 2002, April 2002, and May 2002, 
following which the veteran required the continued use of 
crutches beyond July 31, 2002; the evidence of record 
demonstrates that the right knee disability necessitated a 
period of convalescence to February 20, 2003, at which time a 
right total arthroplasty was performed.    

23. Neither the right total knee arthroplasty on February 21, 
2003, nor the resection of scarring of the suprapatellar area 
and resection of a sinus tract on April 7, 2004, resulted in 
severe postoperative residuals or otherwise necessitated 
convalescence beyond March 31, 2004 and May 31, 2004, 
respectively.  


CONCLUSIONS OF LAW

1. Skin disease is not due to disease or injury that was 
incurred in or aggravated by service or due to exposure to 
herbicides (Agent Orange) during service.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2. Residuals of shell fragment wounds of the head and face to 
include sores on the right side of the head were due to 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

3. Hemorrhoids are proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.310(a) (2006).  

4. Numbness of the legs is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2006).  

5. A kidney disease is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).
 
6. Residuals of a right elbow injury were due to injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).

7. Residuals of a left elbow injury are not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

8. Residuals of a left foot fracture are not due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

9. Left-sided pain is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.310(a) (2006).  

10. Liver disease is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.310(a) (2006).  

11. A cervical spine disability is not due to disease or 
injury that was incurred in or aggravated by service or 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).    

12. Nerve damage in the ring and little fingers of the right 
hand is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.310(a) (2006).  

13. Fungal infection of the feet is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

14. The criteria for an initial rating higher than 30 percent 
for shigellosis with irritable bowel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.20, 4.114, Diagnostic Code 7319, 7322, 7323 (2006).

15. The criteria for an initial rating higher than 10 percent 
for the period of April 1988 to January 14, 2002, for the 
residuals of a right knee injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5010, 5257, 5260, 5261 
(2006).

16. The criteria for an initial rating higher than 60 percent 
rating for the periods of April 1, 2004 to April 6, 2004 and 
beginning June 1, 2004, for the residuals of a right knee 
injury, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5010, 5055, 5257, 5260, 5261 (2006).

17. The criteria for an initial rating higher than 10 
percent, and an initial rating higher than 20 percent from 
May 21, 2003, for the residuals of a left knee injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5010, 
5257, 5260, 5261 (2006).

18. The criteria for an initial rating higher than 10 percent 
for osteopenia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Codes 5003, 5013 (2006).

20. The effective date for the grant of service connection 
for lumbar strain is September 18, 2001, the date of receipt 
of a claim for service connection for residuals of a back 
injury.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 
38 C.F.R. § 3.400 (2006).

21. The criteria for an extension of a temporary total rating 
to February 20, 2003, for convalescence following right knee 
surgery on January 14, 2002 and additional surgeries in 
February 2002, April 2002, and May 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2006).  

22. The criteria for extension of a temporary total rating 
beyond March 31, 2004, and May 31, 2004, for convalescence 
following right knee surgery on February 21, 2003, and April 
7, 2004, respectively, have not been met.  38 U.S.C.A. § 1155 
(West  2002); 38 C.F.R. § 4.30 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a 


disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the claims of service connection, the RO provided VCAA 
notice by letters, dated in March 2004, April 2004, July 
2004, and September 2004.  In the letters, the RO advised the 
veteran of what was required to prevail on the claims for 
service connection, a higher rating, extension of a temporary 
total rating, and earlier effective date.  The RO informed 
the veteran that VA would assist him in obtaining service 
medical records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims of service connection are denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473. 



To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is, he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at Board hearings in July 2003 and March 
2006.  The claims were then readjudicated following the 
content-complying notice, as evidenced by the supplemental 
statement of the case in December 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

On the claims for increase, to the extent that the degree of 
disability assignable for the disabilities was not provided, 
as the claims for increase followed the initial grants of 
service connection, the statutory VCAA notice has served its 
purpose and its application is no longer because the claims 
have already been substantiated and other statutory and 
regulatory provisions were applied to ensure that the veteran 
received the proper notice as to the rating for the 
disabilities as required by 38 U.S.C.A. § 7105(d).  Dingess 
at 19 Vet.App. 490-91.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at personal hearings before a local hearing officer 
at the RO in November 1988 and before the undersigned 
Veterans Law Judge in Washington, DC, in July 2003 and March 
2006.  The RO has obtained the veteran's service medical 
records and VA treatment records, as well as some private 
records from Dr. Buie, Sparks Hospital, and the Scott and 
White Clinic, on behalf of the veteran.  The veteran himself 
has submitted numerous private medical records, as well as 
statements from fellow servicemen, for consideration.  He has 
not identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in April 1988, 
October 1999, January 2001, February 2001, April 2003, 
December 2004, April 2005, and September 2005, specifically 
to evaluate the nature, severity, and etiology, as 
applicable, to each of the veteran's claims.  

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the service connection claim relating to a 
fungal infection of the feet, and that further development in 
this respect is not required because any opinion obtained 
would be speculative for the reasons that follow.  38 
U.S.C.A.§ 5103A (d).  There is no record of fungal infection 
of the feet or any skin disorder of the feet during service 
and no competent evidence of persistent or recurrent symptoms 
relevant to a skin disorder of the feet since service until 
many years later.  Under these circumstances a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis and nephritis, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  

With respect to secondary service connection, an analysis 
similar to Hickson, supra, applies.  There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy has a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically 


determined a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 
42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Skin Disease 

The veteran claims that that he has a skin rash attributable 
to exposure to Agent Orange during service in Vietnam.  He 
served on active duty from October 1968 to April 1970.  His 
service personnel records to include the DD Form 214 show 
that his awards and decorations included the Vietnam Service 
Medal and the Vietnam Campaign Medal.  

The service medical records show that in January 1969 the 
veteran complained of a rash on his penis for eight to ten 
months duration.  In September 1969, during hospitalization 
for shigellosis, the veteran developed a skin rash over the 
upper thorax, the nature of which was unclear, but the 
condition responded well to treatment.  In February 1970, he 
complained of a groin rash, which had been present for three 
years.  Testing was positive for a fungus, and the impression 
was herpes progenitalis.  On separation examination in April 
1970, the skin was evaluated as normal.  

After service, on VA examination in July 1973, evaluation of 
the skin showed no significant scars or blemishes.  In April 
1988, a VA examiner noted the veteran's report of a 
reoccurring rash on the forearm, which the veteran attributed 
to exposure to a defoliating in Vietnam.  The examiner did 
not observe any rash, and the diagnosis was a history of 
possible exposure to Agent Orange and recurrence of skin rash 
on forearm by history.  On VA examination in February 2001, 
the impressions were seborrheic dermatitis, tinea pedis, and 
what appeared to be atopic dermatitis, affecting the scalp, 
ears, eyebrows, and antecubital fossae. The examiner, 
however, expressed the opinion that although the veteran 
related his conditions to herbicide exposure, it was unlikely 
that exposure to herbicides was related to the sensitive skin 
that he currently manifested.  

VA records, dated in September 2002, June 2003, and July 
2005, disclose diagnoses of tinea versicolor, pityriasis 
versicolor, hyperkeratotic skin lesions/actinic keratosis, 
respectively.   

On VA examination in April 2005, the examiner noted scarring 
of the face and head, and the examiner stated that the 
veteran did not appear to have chloracne.  The examiner 
expressed the opinion that it was not likely that the 
veteran's scarring was due to Agent Orange exposure.  On VA 
examination in September 2005, the examiner stated that 
actinic keratosis did not have onset with exposure to Agent 
Orange, that acne and chloracne were not involved, and that 
an exact date of onset of actinic keratosis could not be 
determined.  The examiner reported too that tinea pedis was 
well controlled. 

The record shows that while the veteran tested positive for a 
skin fungus, and he was treated for herpes progenitalis 
during service, skin disease was not found on separation 
examination.  Since a chronic skin condition was not shown 
during service, that is, sufficient observation to establish 
a chronic skin problem at the time, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  

After service, the first documentation of skin disease was in 
February 2001 as no skin disease was found on VA examinations 
in 1973 and 1988, although the veteran gave a history of a 
recurrent skin rash in 1988.  From 2001, the veteran's skin 
condition has been variously diagnosed as seborrheic 
dermatitis, tinea pedis, atopic dermatitis, tinea versicolor, 
pityriasis versicolor, hyperkeratotic skin lesions, and 
actinic keratosis, none of which is subject to presumptive 
service connection due to exposure to Agent Orange under 
38 U.S.C.A. § 1116.  And none of the current skin conditions 
represent a continuation of either the skin fungus or herpes 
identified during service as the post-service skin conditions 
are not etiologically related to a fungal disease or to 
herpes.  Also, none of the post-service diagnoses has been 
linked by the medical evidence to service.  In the absence of 
evidence that the veteran currently has a skin disease that 
is related to a disease or injury of service origin, 
including exposure to Agent Orange, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).  

Residuals of Shell Fragment Wounds of the Head and Face 

The available service medical records do not document shell 
fragment injuries to the head and face.  

After service, On VA examination in January 2001, the 
diagnosis was residuals of shrapnel to the right facial area.  
On VA examination in January 2001, the diagnosis was shell 
fragment wound to the right frontal and temporal area of the 
head with no residual deficit.  On VA examination in April 
2005, there was some visible scarring visible, but not 
prominently so, on the forehead and on the right side of the 
head.  The examiner expressed the opinion that such scarring 
was more likely than not due to shrapnel wounds.  On VA 
examination in September 2005, a scar on the frontal scalp 
was noted. 

Despite the lack of evidence of an in-service injury, and 
even the possibility that the scar on the forehead may have 
pre-existed service, the Board finds that the veteran's 
description of the injury in service credible to establish 
the in-service injury and in conjunction with the medical 
evidence linking the current scars on the head and face to 
the injury during service, the Board finds that the evidence 
supports service connection for scars of the head and face.  
38 U.S.C.A. § 5107(b). 



Hemorrhoids 

A private surgical report, dated in November 1985, reveals a 
history of hemorrhoids in the past.  VA records, dated in 
2004 and October 2004, show treatment for hemorrhoids.  In 
October 2004, a colonoscopy at the VA revealed hemorrhoids.  
On VA examination in December 2004, the examiner expressed 
the opinion that it was unlikely that hemorrhoids were caused 
by shigellosis.  On VA examination in April 2005, the 
examiner expressed the opinion that it was more likely than 
not that the hemorrhoids were due to shigellosis infection.  
Another VA examiner in September 2005 indicated that although 
the veteran did not have hemorrhoids on examination, his 
intermittent hemorrhoid condition was likely related to 
shigellosis.  

As the evidence for and against the claim is in equipoise, 
resolving reasonable doubt in the veteran's favor, service-
connected for hemorrhoids secondary to shigellosis with 
irritable bowel syndrome is established. 

Numbness of the Legs 

The veteran contends that he has had bilateral leg numbness 
ever since he injured his knees in service when he jumped out 
of a helicopter.  He attributes any neurological symptoms to 
the knee disabilities.  Service connection for right and left 
knee disabilities has been established, and the onset of the 
knee disabilities was injury from a helicopter jump in 
Vietnam.  

Medical records from service and those for many years 
thereafter do not show a disability manifested by numbness in 
the lower extremities.  While the veteran alleges that 
numbness and tingling in his legs are attributable to his 
service-connected knee disabilities, there is no medical 
evidence that relates a neurologic condition of the lower 
extremity to the service-connected knee disabilities.  On VA 
examination in January 2001, the veteran described 
intermittent numbness just below the right knee.  The 
examiner did not find sensory loss involving the right and 
left lower extremities due to knee problems.  On VA 
examination in September 2005, the examiner indicated that 
the neurologic evaluation of the lower extremities was 
normal. 

After a review of the record, there is no favorable evidence 
that the veteran has a disability manifested by numbness of 
the legs that is related to his service-connected knee 
disabilities.  As noted, the service medical records are 
negative for finding of lower extremity numbness and on VA 
examination in September 2005, the examiner found that the 
neurological evaluation of the lower extremities was normal. 

As the Board can consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection numbness of the 
legs secondary to the service-connected knee disabilities 
under 38 C.F.R. § 3.310, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

Kidney Disease

The veteran contends that he has a kidney disability related 
to the amount of iodine that was placed in his drinking water 
to purify it during service in Vietnam.  

The service medical records to include the separation 
physical examination contain no complaint, finding, or 
history of a kidney abnormality.  After service, intravenous 
pyelogram in March 1980 was normal.  On VA examination in 
January 2001, the veteran reported drinking a lot of water in 
Vietnam, which contained iodine for purification.  He 
reported that since then he has had urinary frequency and 
nocturia without any other evidence of kidney disease.  The 
diagnosis was urinary frequency and nocturia.  On VA 
examination in April 2005, following physical examination and 
laboratory studies, the examiner expressed the opinion that 
there was no evidence that the veteran had kidney disease.  
On VA examination in September 2005, the veteran again 
complained of urinary frequency and urgency.  The examiner 
expressed the opinion that there was no evidence of kidney 
disease, but that the veteran had early symptoms of prostatic 
enlargement manifested by urinary frequency and nocturia.   

In the absence of a current diagnosis of kidney disease, 
there is no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Residuals of Injury to the Right and Left Elbows

The veteran contends that both elbows were injured at the 
time he jumped out of a helicopter in Vietnam and he hit hard 
on the ground. 

Service medical records do not show any complaint, finding, 
or history of an elbow injury or elbow abnormality. After 
service, the veteran underwent surgery for right lateral 
epicondylitis in February 1981. History included chronic 
recurrent lateral epicondylitis for about one year.  VA 
records, dated in June 2002, disclose that the veteran 
reported a history of a right elbow injury.  On VA 
examination in December 2004, it was noted that the veteran 
sustained injury when he fell from a helicopter and landed on 
his right elbow.  It was also noted that the veteran 
complained of bilateral elbow pain.  Both elbows were 
evaluated.  The diagnosis was injury from a fall in 1969 with 
multiple orthopedic injuries, including traumatic arthritis 
of the right elbow (X-rays of the elbows were ordered, but a 
radiographic report is not of record).  The examiner 
expressed the opinion that the current right elbow condition 
was at least as likely as not to have occurred as a result of 
the injury in 1969.  On VA examination in April 2005, the 
examiner stated that the veteran had evidence of old injury 
to the right elbow with surgery but that he had no current 
evidence of residual disability or pain in his elbows.  On VA 
examination in September 2005, the examiner noted the 
veteran's report that he had lacerated his right elbow when 
he injured it in service.  X-rays of the right elbow showed a 
cortical deformity laterally with a prominence probably 
related to the described injury from a helicopter jump in 
service and degenerative changes.  X-rays of the left elbow 
showed degenerative joint disease.  The diagnosis was history 
of right elbow laceration with repair and residual loss of 
motion.  There was no diagnosis of a left elbow disability.  

As for the right elbow, there is competent medical evidence 
of a current right elbow disability, and the veteran's 
description of the injury in service is credible to establish 
the in-service injury and in conjunction with the medical 
evidence linking the current right elbow disability to the 
in-service injury, the evidence of record supports service 
connection for a right elbow disability. 

As for the left elbow, there is no medical evidence that the 
veteran currently has a left elbow disability that is related 
to injury in service.  As noted, service medical records are 
negative for any finding of an elbow abnormality.  After 
service, degenerative changes of the left elbow by X-ray were 
first documented in 2005, thirty five years after service and 
well beyond the one-year presumptive period for arthritis.  
As there is no favorable evidence that the veteran has a left 
elbow disability related to service and as the Board can 
consider only independent medical evidence to support its 
findings, and as there is no medical evidence favorable to 
the claim of service connection for a left elbow disability, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Residuals of a Left Foot Fracture

The veteran contends that he injured his left foot when he 
jumped out of a helicopter during service in Vietnam.  He 
believes that he fractured his foot when he hit the ground.  

The service medical records to include the separation 
examination do not show that the veteran fractured his left 
foot.  After service, records, dated in November 1985, show 
that the veteran fell and injured his left ankle.  On VA 
examination in April 2005, X-rays of the feet were negative.  
The examiner stated that there was no evidence 
radiographically that the veteran has had a fracture of the 
left foot.  On VA examination in September 2005, X-rays of 
the left foot did not reveal any fracture or deformity.  The 
diagnosis was history of contusional type injury to the left 
foot with no objective findings or residuals.  

Without evidence of a present disability, there can be no 
valid claim of service connection for residuals of a left 
foot fracture.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Left-sided Pain

The veteran claims that pain in his left side began after his 
shigellosis infection during service.  

Service medical records do not show that the veteran had a 
chronic condition manifested by left-sided pain.  He was seen 
on a few occasions for lower abdominal cramps and abdominal 
cramping pains in relation to shigellosis in September 1969 
and gastroenteritis in October 1969.  There was no evidence 
of left-sided pain in particular, or that there was any 
abdominal or left quadrant pain at the time of the separation 
examination. 

After service, the veteran complained of pain in the left 
side at the time of a VA examination in July 1973.  Abdominal 
examination was within normal limits.  He was treated for 
left upper quadrant pain, evidently in conjunction with 
diarrhea, in May 1980.  A private physician, J.W., M.D., 
indicated in a July 2002 statement that the veteran presented 
to his office for the first time in April 2002 with two 
hernias (right inguinal and umbilical) and with complaints of 
pain in the peri-umbilical region extending from the 
umbilicus up to the left upper quadrant ever since service.  
On VA examination in April 2003, the veteran complained of 
chronic pain in the left upper quadrant since the development 
of shigellosis.  He also reported having undergone surgical 
repair of hernias.  Examination of the abdomen was 
unremarkable.  On VA examination in December 2004, the 
diagnosis was irritable bowel syndrome, abdominal hernias 
status post repair, and shigella infection (resolved).  The 
examiner expressed the opinion that the veteran's chronic 
abdominal pain in the past had been related to the hernias 
and that the hernias had been resection.  On VA examination 
in April 2005, the veteran complained of left-sided abdominal 
pain in the left upper quadrant, which was intermittent.  The 
examiner did not have an adequate explanation for the pain 
and concluded that the abdominal pains were unlikely to be 
due to the veteran's history of shigellosis.  

There is no favorable medical opinion relating the current 
left-sided pain to service-connected shigellosis.  As the 
service medical records do not show a chronic left-sided pain 
condition during service, and as there is no medical evidence 
after service that relates left-sided pain to service-
connected shigellosis, the preponderance of the evidence is 
against the claim of secondary service connection for left-
sided pain.  

Liver Disease 

The veteran claims that he has liver disease that is 
attributable to his service-connected shigellosis.  

Service medical records do not document by complaint, 
findings, or history liver disease.  After service, in 
November 1973, liver function tests were all normal.  A scan 
of the liver in March 1980 was normal.  In April 2002, a CT 
revealed a "fatty liver."  On VA examination in April 2005, 
after laboratory testing, the examiner stated that there was 
no evidence of liver disease.  

Without evidence of a present disability, there can be no 
valid claim of service connection for liver disease.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Cervical Spine Disability 

The veteran contends that his cervical spine was initially 
injured at the time he jumped out of a helicopter during 
service in Vietnam. 

The service medical records do not document a cervical spine 
disability by complaint, finding, or history.  After service, 
an X-ray of the cervical spine in December 2001 revealed 
degenerative changes present.  On VA examination in April 
2003, the veteran reported that he injured his cervical spine 
in a fall from a helicopter.  He complained of chronic pain 
of the cervical spine with certain activities, such as 
standing for prolonged periods of time and twisting-type 
movements.  The diagnosis was cervical spine strain.  The 
examiner expressed the opinion that it was not likely that 
the cervical strain was due to an injury in service.  
The medical records thereafter do not show treatment or 
diagnosis of a chronic cervical spine disability.  Nor is 
there any medical evidence to suggest that a cervical spine 
disability is related to the service-connected knee 
disabilities to include the use of crutches.  

There is no medical evidence that the veteran currently has a 
cervical spine disability that is related to injury in 
service.  As noted, service medical records are negative for 
any such.  After service, degenerative changes by X-ray were 
first documented in 2001, thirty years after service and well 
beyond the one-year presumptive period for arthritis.  As 
there is no favorable evidence that the veteran has a 
cervical spine disability related to service or to a 
serviced-connected disability and as the Board can consider 
only independent medical evidence to support its findings, 
and as there is no medical evidence favorable to the claim of 
service connection for a cervical spine disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 

Nerve Damage in the Ring and Little Fingers of the Right Hand

The veteran maintains that his use of crutches on account of 
his right knee disability has resulted in neurological 
problems in his right hand, specifically his ring and little 
fingers.  

The veteran had a right total knee replacement in February 
2003, which was followed by numerous other right knee 
surgeries, and the veteran has relied on crutches for 
ambulation.  In August 2004, a private physician indicated 
that the veteran was having a problem with numbness and 
tingling in the small and ring fingers of his right hand.  
Electrodiagnostic studies in August 2004 revealed a mild 
compromise of the ulnar nerve across the wrist and above the 
elbow due to possible conduction block.  On VA examination in 
December 2004, the examiner found diminished sensation in the 
right ulnar nerve.  On VA examination in September 2005, the 
examiner noted that the veteran had been on a crutch due to 
pain in his right knee and that he developed a right-sided 
ulnar neuropathy over the past few years.  The diagnosis was 
right ulnar neuropathy.  Recent private records show that the 
veteran underwent surgery (submuscular transposition of the 
ulnar nerve on the right) in April 2006 to address his nerve 
dysfunction, which had grown progressively worse.  The 
hospital admission report indicates that the veteran 
developed this condition after total knee arthroplasty and 
use of forearm crutches on the right.  A report dated in May 
2006 indicated that the ulnar nerve transposition surgery was 
performed as a result of the many years of the veteran 
resting on the forearm crutch.  There is no medical evidence 
that refutes the assessment that the ulnar nerve damage was 
related to use of crutches due to the service-connected right 
knee disability.  

As there is competent medical evidence of current nerve 
damage in the right ring and little fingers and in 
conjunction with the medical evidence linking the current 
neuropathy to the use of crutches for the service-connected 
right knee disability, the evidence of record supports the 
claim of service connection for nerve damage in the right 
ring and little fingers

Fungal Infection of the Feet

The veteran claims that he has had a fungal infection of the 
feet ever since he served in Vietnam.  

The service medical records show that the veteran was tested 
positive for a fungus, which did not involve the feet, and he 
was treated for herpes progenitalis.  On separation 
examination, the skin was evaluated as normal.  

After service, on VA examination in July 1973, evaluation of 
the skin showed no significant scars or blemishes.  On VA 
examination in February 2001, the impressions included tinea 
pedis.  In January 2005, chronic fungal infection of the feet 
was noted.  

The record shows that while the veteran tested positive for a 
skin fungus and he was treated for herpes progenitalis during 
service, the feet were not involved.  Since a chronic skin 
condition, involving the feet, was not shown during service, 
that is, sufficient observation to establish a chronic skin 
problem at the time, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  

After service, the first documentation of a fungal infection 
of the feet was in 2005.  Tinea pedis, a nonfungal disease, 
was first documented in February 2001.  As there is no 
medical evidence that a skin condition involving the feet had 
onset during service or that the current fungal infection of 
the feet represents a continuation of a skin fungus during 
service, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Claims for Increase 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Shigellosis with Irritable Bowel Syndrome

Shigellosis with irritable bowel syndrome has been rated as 
30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7319, for irritable colon syndrome, effective from the 
date that service connection was established in April 1988. 

Under DC 7319, the 30 percent rating is the maximum schedular 
rating.

Because the disability is already rated at the maximum under 
DC7319, a higher rating can only be achieved if the 
disability meets the criteria of another diagnostic code.  
The Board has considered whether an alternate diagnostic code 
allows for a higher rating.  In this regard, the other 
potentially applicable rating criteria are DC 7323 for 
ulcerative colitis.  Under DC 7323, the criteria for the next 
higher rating, 60 percent, is severe colitis with numerous 
attacks a year and malnutrition with fair health during 
remissions.  

A review of the record, however, does not show that the 
veteran experiences malnutrition or only fair health during 
remissions.  On VA examination in October 1999, the veteran 
was described as well nourished. On VA examination in January 
2001, the veteran reported that since service he has had 
recurring episodes of alternating diarrhea, constipation, and 
abdominal cramps, which was deemed consistent with an 
irritable colon.  On VA examination in April 2003, the 
veteran indicated that since service he has had chronic 
diarrhea with a spastic colon with diarrhea about once or 
twice weekly with urgency and that he has been on a bland 
diet.  In June 2003, it was noted that the chronic irritable 
bowel was stable and that the veteran had gained.  On VA 
examination in December 2004, it was noted that that the 
veteran was well nourished.  On VA examiner in April 2005, 
the veteran gave no history suggestive of malnourishment.  On 
VA examination in September 2005, the veteran reported one to 
two bowel movements daily with urgency and frequent loss of 
control. 

Without evidence of numerous abdominal distress attacks a 
year and malnutrition with fair health during remissions, the 
disability picture does not meet the criteria for a 60 
percent rating under DC 7323.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the shigellosis with 
irritable bowel syndrome over the period of time since 
service connection became effective.  Fenderson v. West, 
12 Vet. App. 119 (1999).  And the Board concludes that the 
evidence shows that the disability is appropriately rated as 
30 percent disabling from the effective date of service 
connection in April 1988 and throughout the appeal period.  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b). 

Residuals of Injuries to the Right Knee and Left Knee

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.    

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent, flexion limited to 45 degrees is rated 10 
percent, flexion limited to 30 degrees is rated 20 percent 
disabling, and flexion limited to 15 degrees is rated as 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
zero  percent; extension limited to 10 degrees is rated 10 
percent, extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under DC 5003-5010 and for 
instability of the knee under DC 5257.  And separate ratings 
may be assigned for both limitation of flexion and extension. 

Under DC 5257, the criteria for a 10 percent rating are 
slight recurrent subluxation or lateral instability of the 
knee.  A rating of 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A rating of 30 
percent requires severe recurrent subluxation or lateral 
instability.  

Under DC 5055, the minimum rating for a knee replacement is 
30 percent.  Chronic residuals consisting of severe painful 
motion or weakness in the affected extremity are rated 60 
percent.  

Right Knee

A review of the record shows that the veteran has undergone 
numerous surgeries in relation to the right knee disability 
to include a total knee replacement in February 2003.  Prior 
to the total knee arthroplasty, the right knee was rated 10 
percent under DC 5257, beginning with the effective date of 
service connection in April 1988.  

Following the total knee replacement in February 2003, the 
right knee was rated 30 percent under DC 5055.  The record 
also shows that a temporary total rating, a 100 percent 
rating, has been assigned for various periods during the 
appeal, based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30.  

The temporary total rating periods were: January 14, 2002, to 
July 31, 2002; February 21, 2003, to March 31, 2004; and 
April 7, 2004, to May 31, 2004.  The veteran has claimed 
extensions of the temporary total rating for these periods, 
and those issues are addressed in this decision below.  

Due to the Board's favorable decision extending the temporary 
total rating from July 31, 2002, by six months, the periods 
for consideration in regard to the claim for a higher ratings 
are the following:  April 11, 1988, to January 13, 2002; 
April 1, 2004 to April 6, 2004, and beginning June 1, 2004.  

After reviewing the complete record, the Board finds that the 
veteran's right knee disability is properly rated as follows:  
10 percent from April 1988, and 60 percent from April 1, 2004 
to April 6, 2004 and beginning June 1, 2004.  For the 
intervening periods, as noted, the right knee disability has 
been assigned a temporary 100 percent rating, so those 
periods are not for consideration.  

The Board will initially address the period of April 1988 to 
January 13, 2002.  The medical records contemporaneous with 
this period do not show that the veteran's right knee was 
productive of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees, or moderate recurrent 
subluxation or lateral instability, or that the knee 
impairment warranted separately compensable ratings on the 
basis of both arthritis with limitation of motion and knee 
instability.  Rather, an April 1988 VA record indicates that 
the veteran was status post knee injury and no effusion or 
crepitus was noted.  There was the question of laxity of the 
ligament.  Range of motion studies were not performed.  X-
rays of the knee at that time showed calcification of the 
medial collateral ligament.  At the time of an October 1999 
VA examination, laxity to varus and valgus stress was not 
detected in the joint, Lachman's and pivot tests were 
negative, and range of motion was from 0 degrees of extension 
to 90 degrees of flexion without pain.  At the time of a 
January 2001 VA examination, the range of motion was from 0 
degrees of extension to 120 degrees of flexion.  A private 
office visit in August 2001 was notable for excellent range 
of motion, 0 degrees of extension to 130 degrees of flexion.  
In a September 2001 private physician's statement, the 
veteran was recognized as having symptoms and clinical 
findings of early arthritis in the knee joint.  His condition 
just prior to his January 2002 diagnostic arthroscopic 
surgery was that of chronic knee pain with internal 
derangement.  Post-operative diagnosis was painful knee with 
early degenerative arthritis and early degenerative changes 
of the menisci.  Such findings are properly evaluated as no 
more than 10 percent disabling under the pertinent rating 
criteria.  Thus, the veteran's claim for a higher rating is 
denied.    

In reaching this conclusion, the Board has considered the 
veteran's complaints to the effect that he has significant 
pain in his right knee and decreased range of motion.  
Further, at the time of the October 1999 VA examination, he 
reported flare-ups of his condition, precipitated by 
repetitive exertions, bending, and prolonged walking.  
Nevertheless, on clinical testing, range-of-motion findings 
were not so severe as to meet the criteria for a higher 
rating for flexion and extension restrictions under the 
respective limitation-of-motion codes.  In sum, there is no 
objective evidence to show that pain on use or during flare-
ups resulted in additional functional limitation to the 
extent that the right knee limitation of flexion would be 20 
percent disabling under Code 5260 (i.e., restricted to 30 
degrees), or that the right knee limitation of extension 
would be 20 percent disabling under Code 5261 (i.e., 
restricted to 15 degrees). 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).



For the periods of April 1, 2004 to April 6, 2004 and 
beginning June 1, 2004, the Board finds that the veteran 
meets the criteria for a 60 percent rating under DC 5055 for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Private and VA medical 
evidence demonstrates that the veteran requires assistance 
with ambulation, notably a cane or crutch.  He ambulates with 
a limp on his right side, and complains of pain and 
discomfort beneath the knee cap and extending to the 
popliteal area.  Range of motion of the knee joint is 
significantly limited.  Due to his symptoms, the veteran has 
been given the option of immobilization or steroid 
injections.  He underwent yet another right knee arthroscopic 
surgery in July 2004 for resection of a scar.  In October 
2004, he received a right lumbar sympathetic block, in the 
hope that it would make a change in his level of knee pain.  
He had repeat blocks in November 2004 and January 2005.  
Private records in January 2005 also indicate that the 
veteran was scheduled to have a spinal cord implant, which 
was another modality of pain treatment.  

A 60 percent rating is the maximum allowed under DC 5055, or 
any other diagnostic code relevant to the knee.  In fact, a 
higher rating may not be assigned without violating the 
amputation rule.  Under 38 C.F.R. § 4.68, the combined rating 
for disabilities of the extremity cannot exceed the rating 
for amputation at the elective level were amputation to be 
performed.  The maximum schedular rating for amputation of 
the middle or lower thirds of a thigh is 60 percent.  
Accordingly, for the periods of April 1, 2004 to April 6, 
2004 and beginning June 1, 2004, the veteran's right knee 
disability is limited by 38 C.F.R. § 4.68 to a rating no 
higher than 60 percent.  

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board finds 
that the evidence shows that the veteran's right knee 
disability was 10 percent disabling from the effective date 
of service connection in April 1988 up until right knee 
surgery on January 14, 2002, and that it was 60 percent 
disabling effective from April 1, 2004 to April 6, 2004 and 
beginning on June 1, 2004.



Left Knee

The left knee disability is currently assigned two separate 
ratings: a 10 percent rating from the effective date of 
service connection in April 1988, and a 20 percent rating 
effective May 21, 2003, under DC 5257.  

For the period prior to May 21, 2003, the medical records do 
not show that the left knee was productive of limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees or moderate recurrent subluxation or lateral 
instability, or that the knee impairment warranted separately 
compensable ratings on the basis of both arthritis with 
limitation of motion and knee instability. 

Rather, in January 1988 the veteran had a ganglion removed 
from his left knee, and by March 1988 his range of motion was 
normal, 0 degrees of extension and 135 degrees of flexion, 
with no complaints of pain.  In an August 1999 statement, a 
private physician indicated that the veteran was having 
increasing difficulty with the knee, but there was no further 
description given.  At the time of a VA examination in 
October 1999, laxity to varus and valgus stress was not 
detected in the joint, Lachman's and pivot tests were 
negative, and range of motion was from 0 degrees of extension 
to 110 degrees of flexion without pain.  At the time of a 
January 2001 VA examination, the range of motion was from 0 
degrees of extension to 130 degrees of flexion.  An August 
2001 private office record indicates that an MRI of the knee 
showed no evidence of significant abnormality other than 
increased fluids, although the knee continued to be somewhat 
painful with patellofemoral crepitation due to 
chondromalacia.  In a September 2001 private physician's 
statement, the veteran was noted as having symptoms and 
clinical findings of early arthritis in the knee joint.  In a 
June 2002 statement, the veteran's private physician noted 
that the veteran had begun to have symptoms associated with 
his left knee due to stress associated with the limitation of 
activity of the right knee.  The physician indicated that 
there was limited range of motion of the joint, but he did 
not describe the limitation in terms of degrees.  In view of 
the foregoing findings, the Board concludes that the 
veteran's left knee is properly rated as no more than 10 
percent disabling under the pertinent rating criteria. 

In reaching this conclusion, the Board has considered the 
veteran's complaints, such as those reported at the time of 
the VA examinations in October 1999 and January 2001, to the 
effect that he has pain in his left knee and decreased range 
of motion.  Further, at the time of the October 1999 VA 
examination, he reported flare-ups of his bilateral knee 
condition, precipitated by repetitive exertions, bending, and 
prolonged walking.  Nevertheless, on clinical testing, range-
of-motion findings were not so severe as to meet the criteria 
for a higher rating for flexion and extension restrictions 
under the respective limitation-of-motion codes.  In sum, 
there is no objective evidence to show that pain on use or 
during flare-ups resulted in additional functional limitation 
to the extent that the left knee limitation of flexion would 
be 20 percent disabling under Code 5260 (i.e., restricted to 
30 degrees), or that the right knee limitation of extension 
would be 20 percent disabling under Code 5261 (i.e., 
restricted to 15 degrees). 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

For the period beginning May 21, 2003, the medical records do 
not show that the left knee is productive of limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees, or severe recurrent subluxation or lateral 
instability, or that the knee is separately compensable on 
the basis of both arthritis with limitation of motion and 
knee instability with one of the two at least 20 percent 
disabling.  Rather, a private medical report dated May 21, 
2003, indicates that the left knee symptomatology was 
increasing with discomfort and patellofemoral crepitus.  His 
joint range of motion was 0 degrees of extension to 125 
degrees of flexion.  At the time of a VA examination in 
December 2004, the veteran denied any dislocation or 
subluxation of the joint.  Left knee range of motion was from 
0 degrees of extension without pain to 90 degrees of flexion 
without pain.  Lachman's and pivot tests were negative, as 
was the anterior drawer sign.  At the time of an April 2005 
VA examination, X-rays of the left knee were negative.  The 
joint range of motion was notable for flexion to 80 degrees, 
beyond which pain prevented further movement.  At the time of 
a VA examination in September 2005, joint range of motion was 
from 0 degrees of extension to 115 degrees of flexion.  The 
diagnosis was history of twisting injury of the left knee 
with no objective findings but subjective pain.  


The examiner further noted that the left knee was not 
unstable.  In view of these findings, the Board concludes 
that the veteran's left knee is properly rated as no more 
than 20 percent disabling under the pertinent rating 
criteria. 

In reaching this conclusion, the Board has again considered 
the veteran's complaints to the effect that he has pain in 
his knee joint and decreased range of motion.  Further, at 
the time of the December 2004 VA examination, in regard to 
both knees he reported weakness, stiffness, swelling, giving 
way, and easy fatigability.  Nevertheless, on clinical 
testing, the examiner considered pain on motion, and range-
of-motion findings were not so severe as to meet the criteria 
for a higher rating for flexion and extension restrictions 
under the respective limitation-of-motion codes.  The 
examiner in December 2004 also remarked that there were no 
additional functional impairments with flare-ups (the VA 
examiner in September 2005 likewise noted an absence of 
significant flare-ups).  In sum, there is no objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
left knee limitation of flexion would be 30 percent disabling 
under Code 5260 (i.e., restricted to 15 degrees), or that the 
left knee limitation of extension would be 30 percent 
disabling under Code 5261 (i.e., restricted to 20 degrees). 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board finds 
that the evidence shows that the veteran's left knee 
disability was properly evaluated as no more than 10 percent 
disabling from the effective date of service connection in 
April 1988 until May 21, 2003, and no more than 20 percent 
disabling beginning May 21, 2003.  

Osteopenia

The veteran's service-connected osteopenia has been rated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC5013, for 
osteoporosis with joint manifestations, effective from the 
date that service connection was established in May 2003.  
The Rating Schedule provides that osteoporosis with joint 
manifestations is to be rated on the basis of limitation of 
motion of the affected parts, similar to degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5013.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 10 percent rating 
is applicable for each major joint affected by limitation of 
motion when the limitation is noncompensable under the 
appropriate diagnostic code.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Although DC 5003 provides evaluations of 10 percent and 20 
percent based on X-ray findings alone with no limitation of 
motion, a note after the diagnostic code clarifies that these 
ratings based on X-ray findings will not be used in rating 
conditions listed under Diagnostic Codes 5013 to 5024.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).  As such, DC 
5003 requires the claim be examined under the DC for the 
specific joint involved.  

After careful review of the record to include the veteran's 
contentions, the Board finds that the veteran does not meet 
the criteria for a higher initial rating for osteopenia under 
DC 5013.  The relevant medical evidence includes VA treatment 
records and examination reports, as well as private medical 
records.  

Service connection for osteopenia was established in part on 
the basis of a June 2003 VA bone densitometry report of the 
left radius, left hip, and lumbar spine, which indicated 
osteoporosis.  In a July 2003 statement, the veteran's 
private orthopedic surgeon reiterated the findings of the VA 
study, noting that the veteran's increased fracture risk 
placed him in the osteopenic range for which he would be 
watched.  The veteran has undergone numerous VA orthopedic 
examinations, which evaluated numerous joints to include the 
shoulders, elbows, cervical spine, lumbar spine, knees and 
left foot.  Nonetheless, the medical evidence does not 
indicate that there are any specific joint or joints involved 
that are deemed to be 


impaired due to osteopenia, or osteoporosis, with the 
possible exception of the lumbar spine (which is further 
addressed in the remand portion of this decision) and the 
left foot.  

Separate service connection for lumbar spine strain has been 
established, and the criteria for evaluating the condition 
include limitation of motion.  Thus, evaluating the veteran's 
lumbar spine under the applicable code for osteopenia would 
not be appropriate, given that such rating would overlap with 
that for the service-connected lumbar spine disability and 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(evaluation of the same manifestation under different 
diagnoses are to be avoided).  

As for the left foot, at the time of a VA examination in 
September 2005, the examiner noted that osteoporosis was seen 
in the X-rays of the left foot, but the examiner stated that 
there was no fracture or deformity and that for the diagnosis 
there was a history of contusional type injury to the left 
foot with no objective findings or residuals.   
 
The veteran has not made any specific contentions with regard 
to his appeal for a higher rating for osteopenia.  While he 
manifests constitutional symptoms of bone disease, such 
symptoms are probably best characterized as joint pains.  
Most of his joint complaints are in reference to the knees 
and possibly the lumbar spine; however, service connection 
for these joints has been established.  Otherwise, in only 
one of the numerous X-rays of joints was specific osteopenia 
or osteoporosis findings identified, and in that case the 
left foot was not shown to manifest any objective findings.  

In short, without violating the rule against pyramiding, 
there is no limited motion of joints, objectively identified 
as manifesting symptoms of osteopenia or osteoporosis, 
whereby evaluation pursuant to DC 5003 can be undertaken.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the osteopenia over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In that regard, 
the evidence shows that the veteran's osteopenia is 
appropriately rated as no more than 10 percent disabling from 
the effective date of service connection in May 2003 and 
throughout the appeal period.  In arriving at that 
determination, the Board has considered all the evidence of 
record, consistent with the Court's decision in Fenderson.

Earlier Effective Date

The veteran contends that the grant of service connection for 
lumbar spine strain should be made effective prior to July 
11, 2002.

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

In this case, the veteran was separated from active duty in 
April 1970.  Contrary to what the veteran has asserted, the 
claims file shows that his initial compensation claim 
relative to a back injury in service was received by the RO 
in September 2001.  The file discloses no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

In a May 2005 rating decision, the RO granted service 
connection for lumbar spine strain, effective July 11, 2002, 
based in large part on a medical opinion, which attributed 
the veteran's current lumbar spine disability to a helicopter 
incident wherein he sustained injuries.  The veteran appealed 
the effective date, requesting an earlier date.  In a 
statement of the case issued in August 2005, the RO indicated 
that service connection was granted from the date that the 
veteran first claimed service connection for his back 
disability.  However, after careful review of the record, the 
Board finds that the proper effective date for the award of 
service connection for lumbar spine strain is September 18, 
2001.  This is based on the fact that on September 18, 2001, 
the RO received a statement in which the veteran clearly 
indicated his intent to file a claim of entitlement to 
service connection for 
residuals of a back injury sustained in a jump from a 
helicopter during service.  Of record at that time is VA 
medical evidence, to include a January 2001 VA examination 
report, of a lumbar spine disability.  

The earliest effective date legally permitted in this case, 
for the grant of service connection for lumbar spine strain 
is September 18, 2001, which is the date of RO receipt of the 
claim.  No earlier effective date is permitted by law in this 
case.  Between the dates of the veteran's discharge from 
service in April 1970 and the RO's receipt of the claim on 
September 18, 2001, the file discloses no evidence of the 
veteran's intent to file a claim for disability benefits in 
relation a back disability.  Thus, the operative date in this 
case is the date of receipt of claim, which comes after the 
date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400, (b)(2).  

For the above-stated reasons, September 18, 2001, is the 
correct effective date for the award of service connection 
for lumbar spine strain.  

Extensions of Temporary Total Ratings

As noted in the section above with regard to higher ratings 
for the service-connected right knee disability, temporary 
100 percent ratings have been assigned in regard to the right 
knee for various periods based on surgical or other treatment 
necessitating convalescence under 38 C.F.R. § 4.30.  These 
periods consist of the following:  January 14, 2002 to July 
31, 2002; February 21, 2003 to March 31, 2004; and April 7, 
2004 to May 31, 2004.  The veteran claims that he should be 
granted extensions of the temporary total rating for these 
periods.  He maintains that he has never been able to get off 
his crutches and has in fact required them for weightbearing 
and knee stability ever since right knee surgery in January 
2002.  He indicates that his right knee has worsened with 
each surgical procedure beginning in 


January 2002.  He asserts that he has been in rehabilitation 
and therapy on a daily basis since the knee surgery in 
January 2002, and that his efforts to gain mobility and 
strength have failed.  

Under 38 C.F.R. § 4.30, a total disability rating will be 
assigned from the date of hospital admission and continue for 
1, 2, or 3 months from the first day of the month following 
hospital discharge when treatment of a service-connected 
disability results in:  (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) Immobilization by 
cast, without surgery, of one major joint or more.  An 
extension of 1, 2, or 3 months beyond the initial 3 months 
may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made upon 
approval of the Adjudication Officer.  

The Board emphasizes that, by definition, a temporary total 
convalescent rating, contemplates only a temporary period of 
time required by a veteran to recover from the immediate 
effects of a surgery.  Chronic residual disability is rated 
under the schedular criteria and is not rated under 38 C.F.R. 
§ 4.30.

Extension Beyond July 31, 2002

The veteran was admitted to a private medical center and 
underwent a diagnostic arthroscopy on his right knee on 
January 14, 2002.  He was discharged with crutches.  Post-
operatively, he continued to have symptoms of pain and 
discomfort, and as noted on a February 2002 outpatient record 
his symptoms seemed to have become worse.  His right knee 
required additional surgery in February 2002, April 2002, and 
May 2002.  

The RO in a November 2002 rating decision granted the veteran 
a temporary 100 percent convalescent rating under 38 C.F.R. 
§ 4.30 for the period of January 14, 2002, through July 2002 
or six months.  However, after reviewing the record, the 
Board finds that there is medical evidence to support the 
veteran's claim for an extension beyond July 31, 2002, of his 
temporary total rating based on surgical treatment 
necessitating convalescence.  In short, the Board finds that 
an extension of six months is in order.  

The objective evidence demonstrates that the veteran's right 
knee following the surgical procedures in January 2002, 
February 2002, April 2002, and May 2002 was manifested by 
severe postoperative residuals and the necessity for 
continued use of crutches (regular weight-bearing 
prohibited).  Following his May 2002 surgery to remove an 
intrapatellar branch neuroma of the saphenous nerve of the 
right knee, the veteran's private orthopedic surgeon 
indicated in a June 2002 report that the veteran still had 
significant limitation of activity and required crutches for 
weightbearing and protective weightbearing.  In fact, it 
appears that the veteran's condition did not improve, but 
rather deteriorated, and he required crutches right up until 
his admission for a right total arthroplasty in February 
2003.  He was awarded a temporary total rating from that 
date, on the basis of his surgery and Diagnostic Code 5055, 
which provides that a prosthetic replacement of the knee 
joint is assigned a 100 percent rating for one year following 
implantation of the prosthesis.  

In the judgment of the Board, the veteran's right knee 
disability picture beginning January 14, 2002, followed by 
several additional surgeries within a period of a few months, 
is one showing a continuing period of recovery from the right 
knee surgery performed in January 2002.  The veteran 
continued to experience severe symptoms such as residual pain 
beyond July 31, 2002, and the evidence reflects that the 
right knee surgical procedures prior to that date in 2002 
necessitated crutches because weightbearing was prohibited.  
Accordingly, an extension of six months for a temporary 100 
percent based on convalescent from July, 31, 2002, is 
warranted.  

Extension Beyond March 31, 2004 and May 31, 2004

As a result of the veteran's right total knee arthroplasty on 
February 21, 2003, the RO in an April 2004 rating decision 
granted a 100 percent rating effective February 21, 2003 to 
March 31, 2004.  Then on April 7, 2004, the veteran underwent 
resection of scarring of the suprapatellar area and resection 
of a sinus tract.  The pre- and post-operative diagnosis was 
arthrofibrosis of the right knee.  Accordingly, the RO in an 
April 2005 rating decision granted the veteran a temporary 
100 percent convalescent rating under 38 C.F.R. § 4.30 for 
the period of April 7, 2004 to May 31, 2004.  This was for 
surgery necessitating convalescence for a period of one month 
from the first day of the month following such hospital 
discharge.  The veteran claims that his temporary total 
convalescent ratings should be extended beyond March 31, 2004 
and May 31, 2004; however, after reviewing the record, the 
Board finds that the preponderance of the evidence is against 
the claim for such extensions of his temporary total rating 
based on surgical treatment necessitating convalescence.  

In short, the objective evidence does not demonstrate that 
the total knee replacement in February 2003 and the resection 
of the scarring in April 2004, resulted in severe 
postoperative residuals or otherwise necessitated 
convalescence beyond March 31, 2004 and May 31, 2004, 
respectively.  That is, there is no medical evidence of 
severe residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
the knee joint, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  The medical records 
from this period do not show that the veteran's right knee 
condition was such that it required further recuperation from 
the surgeries in order to extend his temporary 100 percent 
rating.  

The medical records are notable for the absence of any 
physician's statement to the effect that the veteran required 
further right knee convalescence after March 31, 2004 and May 
31, 2004.  For example, there are no private or VA records to 
indicate that weight-bearing was prohibited and that crutches 
had continued to be necessary.  In fact, a VA outpatient 
record dated March 29, 2004, indicated that he did well with 
the use of a walking cane.  It was further noted at that time 
that he was due for further revision of his total knee 
arthroplasty on April 7, 2004, and that as he had been having 
on and off problems with his knee replacement he was 
prescribed pain medication.  He was seen at the VA again on 
September 30, 2004, in regard to right knee pain.  On 
clinical examination, it was slightly swollen and reddened.  
However, it was also noted that he arrived with a cane and 
that he had had no mobility changes in the past three months.  
Thus, the record clearly shows that the veteran continued to 
experience severe chronic symptoms such as pain beyond March 
2004 and May 2004.  Nevertheless, a temporary total rating 
based on 
convalescence is not appropriate simply on the basis that the 
underlying disability continues to be symptomatic following 
surgery.  The appropriate schedular rating is intended to 
cover this situation.  

The Board has carefully considered the veteran's contentions 
to the effect that he has never been able to get off his 
crutches and has required them for weightbearing ever since 
the right knee surgery in January 2002.  First, it is noted 
that 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 
5055, do not provide for extensions of a total rating beyond 
one year (12 months).  The veteran's assignment of a 100 
percent rating from February 21, 2003, to March 31, 2004, 
based on the total knee arthroplasty, therefore meets the 
maximum one year allowance beyond which an extension is not 
contemplated in the regulations.  Second, whether or not the 
record shows that the veteran continues to use crutches 
beyond March 31, 2004 and May 31, 2004, the fact remains that 
he had also evidently required them prior to the surgeries in 
February 2003 and April 2004.  Thus, it cannot be said that 
those two surgeries, in and of themselves, required a period 
of convalescence that necessitated crutches.  Rather, it 
appears that his underlying disability continued to be 
symptomatic following the surgeries, and perhaps worsened as 
claimed by the veteran.  

In the judgment of the Board, the veteran's right knee 
disability picture beginning April 1, 2004 and June 1, 2004 
is not one showing a continuing period of recovery from the 
right knee surgeries themselves, which were performed on 
February 21, 2003 and on April 7, 2004.  Accordingly, an 
extension of a temporary 100 percent convalescent rating 
beyond August 31, 2002 under 38 C.F.R. § 4.30 is not 
warranted.  




ORDER

1. Service connection for a skin disease due to exposure to 
Agent Orange is denied.

2. Service connection for the residuals of shell fragment 
wounds of the head and face, to include sores on the right 
side of the head, is granted.

3. Service connection for hemorrhoids secondary to service-
connected shigellosis is granted.

4. Service connection for numbness of the legs secondary to 
service-connected knee disabilities is denied.

5. Service connection for kidney disease is denied.

6. Service connection for residuals of injury to the right 
elbow is granted.  

7. Service connection for residuals of injury to the left 
elbow is denied.  

8. Service connection for the residuals of a left foot 
fracture is denied.

9. Service connection for left-sided pain secondary to 
service-connected shigellosis is denied.

10.. Service connection for liver disease secondary to 
service-connected shigellosis is denied.

11. Service connection for a cervical spine disability is 
denied.    

12. Service connection for nerve damage in the ring and 
little fingers of the right hand secondary to crutch use for 
the service-connected right knee disability is granted.  

13. Service connection for a fungal infection of the feet is 
denied.  

14. An initial rating higher than 30 percent for shigellosis 
with irritable bowel syndrome is denied.

15. The service-connected residuals of a right knee injury 
are initially rated as follows:  10 percent from April 1988, 
and 60 percent from April 1, 2004, to April 6, 2004, and 
beginning June 1, 2004; to this extent, the appeal is 
granted.

16. An initial rating higher than 10 percent, and an initial 
rating higher than 20 percent from May 21, 2003, for the 
residuals of a left knee injury, is denied.

17. An initial rating higher than 10 percent for osteopenia 
is denied.

18. An effective date of September 18, 2001, for service 
connection for lumbar spine strain is granted.

19. A six month extension of a temporary total rating from 
July 31, 2002, for a period of convalescence following 
surgery on January 14, 2002, is granted.

20. An extension of a temporary total rating beyond March 31, 
2004, and May 31, 2004, for periods of convalescence 
following surgery on February 21, 2003, and April 7, 2004, 
respectively, is denied.  


REMAND

Tinnitus and Hearing Loss

In March 2004, the Board remanded these issues to afford the 
veteran a VA examination to ascertain the etiology of any 
tinnitus and hearing loss.  It appears that he underwent a VA 
examination, because a VA record, dated in December 2004, 
refers to bilateral sensorineural hearing loss and a VA 
examination.  The copy of the VA audiological report, dated 
in October 2004, which has been associated with the claims 
file, belongs to another veteran.  

Bilateral Shoulder Disability

Two VA examiners have addressed the veteran's shoulder 
disability.  At the time of a VA examination in April 2003, 
the veteran reported that ambulating with crutches on account 
of a recent right total knee replacement had aggravated a 
shoulder injury, which he believed was initially sustained in 
a fall from a helicopter in Vietnam.  The VA examiner did not 
have the benefit of review of the veteran's claims. At the 
time of a VA examination in December 2004, the veteran 
complained of bilateral shoulder pain, which he stated was 
aggravated by walking with crutches.  Reportedly, X-rays were 
taken, but the results were not clearly noted with regard to 
the shoulders.  The diagnosis was injury from a fall in 1969 
with multiple orthopedic injuries including traumatic 
arthritis of the knees and right elbow.  The examiner opined 
that the veteran's current orthopedic complaints to include 
the right shoulder were at least as likely as not to have 
occurred as a result of his injuries in the military from the 
fall in 1969.  The examiner did not mention the left shoulder 
in his conclusion.  

Reiter's Syndrome and Arthritic Joint Injury

As part of the Board's remand in March 2004, the veteran was 
to undergo a VA examination to determine whether he had 
Reiter's syndrome, including the form of arthritis that is 
associated with Reiter's syndrome.  He underwent a VA 
examination in April 2005, at which time the examiner stated 
that the veteran did not appear to have Reiter's syndrome.  
However, another VA examiner in September 2005 also addressed 
the question but did not rule out the possibility that the 
veteran had Reiter's syndrome.  Prior to furnishing an 
opinion, that examiner noted that pelvic X-rays were being 
obtained.  There is no record that the X-rays were obtained 
or reviewed by the examiner. 

The veteran also claims service connection for arthritic 
joint injury.  As one of the dominant features of Reiter's 
syndrome is arthritis, the Board will defer a decision on the 
arthritic joint injury claim pending development of the 
Reiter's syndrome claim to determine whether or not he has a 
diagnosis of Reiter's syndrome.  These claims are 
inextricably intertwined and should be adjudicated 
simultaneously.  

PTSD

The veteran has not been afforded a VA examination following 
the grant of service connection. 

Lumbar Spine Strain

Since the VA examinations in April 2003 and April 2005, the 
veteran has submitted private medical records in the form of 
an MRI report of the lumbar spine dated in April 2006 and of 
treatment records dated in May 2006.  These show, among other 
things, the presence of disc protrusion, bulging annuli, and 
canal stenosis, with a diagnosis of L5-S1 herniated nucleus 
pulposus.  

Umbilical Hernia

By rating decision in April 2004, the RO denied service 
connection for umbilical hernia secondary to service-
connected shigellosis.  In a statement received by the RO in 
April 2004, the veteran expressed his disagreement with the 
RO's decision.  As a statement of the case has not yet been 
issued, a remand is necessary.  Manlincon v. West, 12 Vet. 
App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1. Obtain the VA audiological report 
conducted in 2004.  If the report is 
unavailable or if the report does not 
adequately address all questions posed in 
the Board's remand of March 2004, then the 
RO should arrange for the veteran to 
undergo another VA audiology examination 
to determine whether the veteran has 
hearing loss or tinnitus or both.  The 
claims folder must be reviewed by the 
examiner.  If hearing loss and/or tinnitus 
is shown, the examiner is asked to express 
an opinion on the following question.  Is 
it more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) that 
the veteran's current hearing loss and/or 
tinnitus is consistent with the 
circumstances relating to his experiences 
in Vietnam? 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has any current 
shoulder disability.  The claims folder 
must be made available to the examiner for 
review before the examination.  If the 
examiner identifies any right and/or left 
shoulder pathology, including arthritis, 
the examiner is asked to express an 
opinion on the following questions.  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) that 
any current disability is consistent with 
the circumstances relating to the 
veteran's service in Vietnam. If not 
likely, then the examiner is asked to 
furnish an opinion on the likelihood that 
any current shoulder disability is 
secondary to crutch use due to service-
connected knee disability?  

3. Obtain the X-rays of the sacroiliac 
spine conducted pursuant to the September 
2005 VA examination, and refer the case 
back to the September 2005 VA examiner for 
an opinion relevant to whether or not the 
veteran has Reiter's syndrome, and if so, 
the likelihood that it is etiologically 
related to the service-connected 
shigellosis.  If the foregoing cannot be 
obtained for any reason, then the RO 
should arrange for the veteran to undergo 
another VA rheumatology examination to 
determine whether he has Reiter's 
syndrome, including the form of arthritis 
that is associated with Reiter's syndrome.  
The claims folder must be made available 
to the examiner for review. If Reiter's 
syndrome is found, the examiner is asked 
to express an opinion on the following 
question.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) that Reiter's syndrome is 
etiologically related to service-connected 
shigellosis? 

4. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of impairment due to PTSD. 
The claims folder must be made available 
to the examiner for review. 

5. Schedule the veteran for a VA 
examination to determine the severity of 
the service-connected lumbar strain.  The 
claims folder must be made available for 
review by the examiner.  The examiner is 
asked to: 

Describe the range of motion in degrees 
and any functional loss due to pain or 
painful motion and any evidence of 
neuropathy or other neurological 
deficit due to the service-connected 
lumbar strain and the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by 
a physician.  

6. Furnish the veteran a statement of the 
case on the issue of service connection 
for umbilical hernia secondary to service-
connected shigellosis.  The veteran should 
be advised of the time limit in which he 
can perfect an appeal 


to the Board of the issue by filing a 
substantive appeal.  If, and only if, an 
appeal is perfected on this issue, then it 
should be returned to the Board for 
appellate review.  

7. Upon completion of the foregoing, the 
RO should adjudicate the claims of service 
connection for tinnitus, hearing loss, 
bilateral shoulder disability, and 
arthritic joint injury; the application to 
reopen the claim of service connection for 
Reiter's syndrome; and claims for increase 
for PTSD and lumbar strain.  If any the 
decision remains adverse to the veteran, 
provide with a supplemental statement of 
the case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


